96 Ill. App.2d 166 (1968)
238 N.E.2d 180
People of the State of Illinois, Plaintiff-Appellee,
v.
Albert Sanders and Foster Slaughter, Jr., Defendants-Appellants.
Gen. Nos. 51,813, 51,814.
Illinois Appellate Court  First District, Second Division.
May 28, 1968.
Gerald W. Getty, Public Defender of Cook County, of Chicago (Theodore A. Gottfried and James J. Doherty, Assistant Public Defenders, of counsel), for appellants.
John J. Stamos, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Theodore A. Shapero, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE LYONS.
Judgment affirmed.
Not to be published in full.